MR. Chief Justice Quiñones
delivered the opinion of the court.
This is an appeal taken by the Banco Territorial y Agrí-cola of Porto Bico, from a decision of the Begistrar of Property of San Germán denying the cancellation of a mortgage.
By public deed executed in the city of Mayagiiez before Carlos Bonilla y Cintron, a notary thereof, November 6, 1883, Federico Philippi y Kestner, as the substitute attorney-in-fact of the commercial firm of Moses, Levy & Co., in liquidation, established in London, agreed to the cancellation of a mortgage for £19,000 sterling which the said firm of Moses, Levy & Co. held upon the Carmelite Estate, in the municipal district of Cabo Bojo, belonging to Felipe Cuevas y Arre-dondo ; and upon the presentation of the deed to the Begistrar of Property of San Germán, for the cancellation of the mortgage, he refused to do so on the grounds set forth in the memorandum decision entered at the end of said document, and which reads as follows:
“The admission of the foregoing document to record is denied:
“First. Because the power of attorney mentioned therein of June 5, 1882, executed by Assur Henry Moses, Moses Henry Moses, and Alfred Merton, all members of the firm of Moses, Levy & Co., said to be in liquidation, was not presented for classification.
“Second. Because Edward Levy, a resident of London, who, according to the registry, is also a member of said company, does not appear among the executors of the power of attorney; nor does it appear from any document that he has given his consent to the cancellation, and,
“Third. Because the power of attorney, executed by Arthur Abraham Levy in favor of Federico Philippi, was for the purpose of can-celling the mortgage and accepting a new mortgage for the remainder of the debt; and it having been stated that, according to a liquidation *39made, there remained unpaid 30,000 pesos, money current in this province, and as it does not appear that the.debtor has constituted a mortgage obligation for said remainder, it would seem that Mr. Philippi has not conformed to the express instructions of his principal.
"And such defects in a mortgage transaction being incurable, in lieu of the cancellation requested, a cautionary notice has been entered, to have effect for one hundred and twenty days, at folio 116, volume 14, of Cabo Rojo, estate No. 346, quadruplicate, notice letter C.”
From this decision the Banco Territorial y Agrícola of Porto Rico took this appeal, seeking the reversal of said decision and the issuance of an order to the registrar to cancel the mortgage.
Appeals from decisions of registrars of property must be taken by persons having the legal capacity so to do; and the interest or representation of the Banco Territorial y Agrícola in the matter under consideration not having been shown, it lacks legal capacity to take this appeal.
The appeal, therefore, cannot be decided and it is ordered that the document presented be returned to the Registrar of Property of San Germán with a copy of this decision for his information, and other purposes.
Justices Hernández, Figuerás, MacLeary and Wolf concurred.